DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-12, 14-18, and 23-28 are pending.  
Claim 1 is a method claim and having dependent claims 2, 3, 5, 7-9, 12, 14-16, and 24-27.  
Claim 10 is another method claim with dependent claim 11.
Claim 28 is an apparatus claim.
Claims 17 and 18 have been canceled by the applicants.

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered with respect to the amendment of the claims have been reconsidered and persuasive. 
The latest amendment have addressed the issues raised regarding the rejection of claims 17 and 18, wherein, the applicants have canceled the aforementioned claims.  Here, the applicants have amended previously objected claim 28 and incorporated the features from the preceding claims (the now canceled claims 17 and 18).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
See claim limitation(s): “means for reconfiguring the apparatus” in claim 28.  The feature is set forth in the specification particularly with the claim of the first configuration and second configuration, and further of the injector to be disengaged from other parts of the apparatus and move away from the polymer flow conduit so there is no physical and/or operative connection between the injector and the polymer flow conduit, see arrangements in Figs. 5-7, and 9, particularly in regards to the claimed feature that the first flow path is restricted when in the second configuration. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-3, 5, 7-12, 14-16, and 24-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter, as previously indicated in the Office Action dated 6/16/2022:  
In regards to claims 1-3, 5, 7-12, 14-16, and 24-27, the prior art references fail to teach the claimed method regarding the steps for introducing liquid formulation into the flow conduit for molten polymer wherein the injector is selected between a first and second configuration, and wherein the injector is moved away from the polymer flow conduit with no physical or operative connection between the injector and the flow conduit and during the movement the molten polymer continues to flow in the polymer flow conduit.
Here, the prior art references including Chavis, fail to teach of the additional features regarding the flow passage that includes the operating of the injector wherein the during the movement between the configurations, the molten polymer continues to flow into the polymer flow conduit.  Instead, the Chavis as indicated in the applicant, only teaches of the introduction of the material when the injector is snapped into position and does not teach of operation wherein the injector is moved out while the polymer remains flowing within the flow conduit.  

In regards to claim 28, apparatus teaching, also concerning the movable section that is rotated.
	Here, the prior art references including Chavis, fail to teach of the additional features regarding the movable section with the two curved flow channels as these would interact with the conduits in the operation within, including the teachings of the opposed openings and the alignment with the fixed conduits.

Further, the other references of Goff, Garner, Overend, Helbing, See, and Micka would not compensate the deficiencies of the Chavis reference in regards to the features in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744